WOODLEY, Judge.
Appellant, having been convicted of felony offenses in Potter and other counties, was granted a conditional pardon and paroled to the Potter County Parole Board.
One of the conditions of the proclamation was that he remain in Potter County.
The chairman of said parole board, having been informed that appellant had been tried and found guilty of an offense committed in Hutchinson County, concluded that appellant had violated the conditions of his parole, ordered his arrest and recommended to the Board of Pardons and Paroles that the conditional pardon be revoked.
Application for habeas corpus was granted by Hon. E. E. Jordan, Judge of the 47th Judicial District Court of Potter County, and after hearing appellant was remanded to custody. From such order this appeal is prosecuted.
It is made to appear that since the entry of the order appealed from the conditional pardon has been revoked by proclamation issued by Hon. Ben Ramsey, Lieutenant Governor and Acting Governor of Texas, and appellant is now held by or for the penitentiary authorities to serve the portion of the original sentence that had not been served at the time he was released under the conditional pardon.
*330Under the foregoing facts, the question of the legality of appellant’s confinement under the order of the chairman of the Potter County Parole Board has become moot.
The appeal is dismissed.